Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  142936(54)                                                                                                         Justices




  GALE BOERTMANN,
           Plaintiff-Appellee,
                                                                   SC: 142936
  v                                                                COA: 293835
                                                                   Macomb CC: 2008-003332-NF
  CINCINNATI INSURANCE COMPANY,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, the motion by Michigan Association for Justice for
  leave to file a late brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2012                     _________________________________________
                                                                              Clerk